 MRS. WEAVER'S SALADS197Mrs.Weaver'sSalads, a Division of Dean FoodsCo., Inc.andAmalgamatedMeat Cutters andButcherWorkmen of North America,AFL-CIO,Local Union Number515. Case 26-CA-3437February 18, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWNAND JENKINSUponacharge filed by AmalgamatedMeatCutters and Butcher Workmen of North America,AFL-CIO, Local Union Number515, herein calledtheUnion,theGeneral Counsel of the NationalLabor Relations Board,by theRegional DirectorforRegion 26, issued a complaint,dated August 22,1969,' againstMrs.Weaver'sSalads, a Division ofDean FoodsCo., Inc.,herein called the Respondent,alleging that the Respondent had engaged in andwas engaging in unfair labor practices within themeaning of Sections 8(a)(5) and(1) and 2(6) and (7)of the National Labor Relations Act, as amended.Copiesof the charge,complaint, and notice ofhearing before a Trial Examiner were duly servedupon the Respondent.With respect to the unfair labor practices, thecomplaint alleges in substance that(1) although onor aboutJuly 11, theUnion wasduly certified bythe Board as the exclusive bargaining representativeof the Respondent'semployees in the unit foundappropriate,2the Respondent has, since on or aboutAugust5, refusedand is refusing to bargain with theUnion as such exclusive bargaining representative,although the Union had requested and is requestingitto do so; and(2) on or about August 11, theRespondent unilaterally changed the existing wagerates of certain unit employees.On August 27, theRespondent filed its answer,admitting in part anddenying in part the allegations of the complaint; andasserting that it had been denied due process of lawbecause, in the related representation case, theRegionalDirector refused it an opportunity topresent evidence in support of its objections toalleged conduct assertedly affecting the results of theelection.On September15, 1969,the General Counsel filedaMotion for Summary Judgment,contending thatthe pleadings raise no issues which require a hearingorwhichwere not previously presented to anddecided by the Board in the related representationcase.Thereafter,on September 18, the Board, by itsDeputyExecutiveSecretary,issuedanordertransferring proceeding to the Board and notice toshow causewhy theGeneral Counsel'smotion forsummary judgment should not be granted. On'All dates herein refer to 1969'Decision and Certification of Representative in Case 26-RC-3404 (notpublished in NLRB volumes),of which the Board is requested by theGeneral Counsel to take official noticeSeptember 23, the Respondent filed an answer tothe notice to show cause, on October 1, the GeneralCounsel filed a response to the Respondent'sanswer, and on December 1, the Respondent filed asupplemental answer to notice to show cause.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.Ruling on the Motion for Summary JudgmentThe Respondent is engaged in the production offood items at its plant and place of business inMemphis, Tennessee. Pursuant to a stipulation forcertification upon consent election, executed by theRespondent and the Union, and approved by theRegionalDirector for Region 26, an election bysecret ballot was conducted in Case 26-RC-3404 onApril 18, 1969, under the direction and supervisionof the said Regional Director. The subsequent tallyof ballots showed that a majority of the valid ballotswere cast for the Union.Thereafter,onApril 23, the Respondent filedtimely objections to the election' and, in accordancewiththeBoard'sRulesandRegulations, theRegionalDirectorattemptedtoconductaninvestigation.When the Board agent advised theEmployer's counsel that he was prepared toinvestigatetheobjectionsimmediately,theEmployer's counsel requested a delay of 13 calendardays before submitting witnesses in support of theobjections. The agent, acting at the direction of theRegional Office, advised the attorney that such adelay could not be granted, and that the RegionalOffice required the evidence be presented within 4working days.Although the Regional Directorimmediatelyconfirmed this position by letter(stating that no necessity had been shown for thedelay sought) and notified the Employer's counselthat if the deadline were not met the objectionswould be overruled, the attorney neither presentedany witnesses or other supporting evidence, normade any arrangements to do so. The RegionalDirector accordingly recommended, in his report onobjections, that the objections be overruled in theirentirety and that the Union be certified, because,under all the circumstances, he was of the view thatthe Employer had not shown sufficient justificationfor the amount of delay it had sought. TheEmployer filed exceptions to this report, but theBoard found no basis for a hearing and adopted theRegional Director's findings and recommendations,on the ground that the Employer had not satisfiedapplicableBoard policy, as set forth inAtlanticMills Servicing Corporation of Cleveland, Inc ,120NLRB 1284, 1288, fn. 7, requiring that the party'These objections alleged in substance that the Union had threatenedemployees, in various ways, if they did not support the Union.181 NLRB No. 34 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiling objections submit supporting evidence at thetime objections are filed, or forthwith upon requestfrom the Regional Director.In support of his motion for summary judgment,theGeneral Counsel contends that the pleadings,considered together with the official Board record inthe underlying representation proceeding, raise noissuesrequiringahearing:andthattheRespondent's defense set forth in its answer raisesno litigable question of fact, but only questions oflaw which have already been decided by the Boardand, which are, therefore, invalid as a defense to theallegations of the complaint.The Respondent, in its answer to notice to showcause, argues that the Regional Director abused hisdiscretion in the underlying representation case byrefusing its offer to submit evidence at a later dateinsupport of its objections to the election. TheRespondentalsomaintainsthatspecialcircumstances exist which warrant a hearing, andthat, therefore, the motion for summary judgmentshould not be granted.Itissettledthat,intheabsenceof newlydiscovered or previously unavailable evidence, Boardpolicy does not permit litigation in an unfair laborpractice case, of issues which were - or could havebeen- litigated in a prior representationproceeding.4 It is equally clear that Board policyrequires an objecting party to submit its evidenceimmediatelyorforthwithupon the RegionalDirector's request;' and the Board has held that theRegional Director is entitled to some discretion indecidingwhether supporting evidence has beensubmitted (or proffered, as in this case) "forthwith."6We have already ruled in the representationproceeding that the Regional Director did not abusehisdiscretionby informing the Respondent that,under the circumstances present, it had only untilMay 2 to submit any available evidence. Thus, wehavealreadydecidedtheveryissuewhichRespondent now presses, and the Respondent doesnotoffer to adduce at a hearing any newlydiscovered or previously unavailable evidence. Norare the purported "special circumstances" on whichtheRespondent now relies any different from thosewehaveconsideredpreviously.'Under thesecircumstances,we find that the Respondent hasfailed to raise any issue which is properly litigable inthis unfair labor practice proceeding.' Accordingly,allmaterial issues having been either decided by theBoard or admitted in the answer to the complaint,there are no matters requiring a hearing before aTrialExaminer.Therefore,we hereby grant theGeneral Counsel's Motion for Summary Judgment.On the basis of the record before it, the Boardmakes the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a division of Dean Foods Co.,Inc., a corporation,and maintainsa plant and placeof business inMemphis, Tennessee, where it isengaged in the preparation of food items. In thecourse and conduct of its business operations, theRespondent annually sells and ships goods valued inexcess of $50,000 directly to points outside the Stateof Tennessee, and purchases and receives goodsvalued in excess of $50,000 directly from pointslocatedoutsidetheStateofTennessee.TheRespondent admits, and we find, that it is and hasbeenatalltimesmaterialherein,engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, LocalUnion Number 515, is, and hasbeen at all timesmaterial herein,a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Appropriate UnitThefollowing ' employeesofRespondentconstitute, and at all times material herein haveconstituted,aunitappropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production employees, including shipping andreceiving employees employed at the Employer'splant located at 2050 Madison Avenue, Memphis,Tennessee, excluding all office clerical employees,maintenance employees, route salesmen, leadmen,floor ladies, guards and supervisors as defined inthe Act.B. The, CertificationOn or about April 18, 1969, a majority of,theemployees of the Respondent in the said unit, byvoting in a secret-ballot election conducted underthe supervision of the Regional Director for Region26, designated the Union as their representative forthepurposeof collectivebargainingwith theRespondent. On July 11, 1969, the Board certifiedtheUnion as the exclusive collective-bargainingrepresentative of the employees in said unit, and theUnion continues to be such representative.'SeePittsburgh Plate GlassCo v NLRB B.313 U S 146, 161-162,MeyerDairy,Inc.178NLRB No74,Ohio MachineryCo.176 NLRBNo 130'AtlanticMills Servicing Corporationof Cleveland.Inc , supraat 1288,in 7'Mohawk BeddingCorp,178NLRB No 68'Indeed, the Respondent has never stated what specific evidence it had tosupport its objections to the election,nor even contended that it had suchevidence in its possession CfOhio Machinery Co , supra'The contentions contained in the Respondent's supplemental answer tonotice to show cause, filed on December 1, do not change this result MRS WEAVER'S SALADS199C. TheRequest To Bargain and theRespondent's RefusalSince on or about July 31, 1969, the Union hasrequested, and is requesting, Respondent to bargaincollectivelywith respect to rates of pay, wages,hoursofemployment,andothertermsandconditionsofemployment,astheexclusivecollective-bargainingrepresentativeofalltheemployees of the Respondent in the unit describedabove.Since on or about August 5, 1969, theRespondent did refuse, and continues to refuse, tobargain collectively with the Union as the exclusivebargaining representative of all the employees in thesaid unit. As the Respondent was obligated to meetand bargain with the Union upon request, we findthat the Respondent's refusal on and after August 5,1969, to bargain collectively with the Union as theexclusive bargaining representative of the employeesintheappropriate unit was and is violative ofSection 8(a)(5) and (1) of the Act.alsoorder that the Respondent refrain fromchanging the rates of pay of the employees in theunit without first notifying the Union and giving it areasonable opportunity to consult and negotiate withRespondent concerning such changes.In addition, to ensure that the employees in theappropriatebargainingunitwillbe accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the initialyear of certificationas beginningon the date theRespondent commences to bargain in good faithwiththeUnionasthecertifiedbargainingrepresentative of the employees in the appropriateunit.SeeMar-Jac Poultry Company, Inc , 136NLRB 785;Commerce Company d/b/a LamarHotel,140NLRB 226, 229, enfd. 328 F.2d 600(C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany.149NLRB 1419, 1421,enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAWD. The Respondent's Unilateral Change inWorking ConditionsOn or about August 11,1969, the Respondent,unilaterallyandwithoutnotificationtoorbargainingwith the Union,changed the existingwage rates of the employees in the said unit.'As theUnionwas the exclusive collective-bargainingrepresentative of all unit employees,and therefore,theRespondent was statutorily obligated to notifyand bargain with the Union about such changes, wefind that this conduct of the Respondent also was,and is, violative of Section 8(a)(5) and(1)of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section I, above, have aclose, intimate, and', substantial relation to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement. We shall'The pleadings do not specify in what manner these existing wage rateswere changed1.Mrs.Weaver's Salads, a division of DeanFoodsCo.,Inc.,isanemployer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.AmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, LocalUnion Number 515, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production employees, including shippingand receiving employees employed at the Employer'splant located at 2050 Madison Avenue, Memphis,Tennessee, excluding all office clerical employees,maintenance employees, route salesmen, leadmen,floor ladies, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collectivebargainingwithin themeaning ofSection 9(b) of the Act.4.At all times since April 18, 1969, the Unionhasbeen the exclusive representative for thepurposesofcollectivebargainingoftheRespondent's employees in the appropriate unit.5.By refusing to bargain collectively with theUnion as the exclusive representative of all theemployees in the appropriate unit on and afterAugust 5, 1969, and by changing the existing wagerates of certain of the employees in the appropriateunit, the Respondent has engaged in and is engaginginunfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain andunilateralmodificationofwagerates,theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Mrs.Weaver's Salads, a division of Dean FoodsCo., Inc.,Memphis, Tennessee, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, Local Union Number 515, as theexclusive bargaining representative of the employeesin the appropriate unit.(b) Changing the rates of pay of the employees insaidunitwithout first notifying theUnion andgiving theUnion a reasonable opportunity toconsult and negotiate with it concerning the same.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of all employees in the appropriateunitwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and if an understanding is reached,embody such understanding in a signed agreement.The unit for bargaining is:All production employees, including shipping andreceiving employees employed at the Employer'splant located at 2050 Madison Avenue, Memphis,Tennessee, excluding all office clerical employees,maintenance employees, route salesmen, leadmen,floor ladies, guards and supervisors as defined inthe Act.(b)Post at its plant in Memphis, Tennessee,copies of the attached notice marked "Appendix."' °Copies of said notice, on forms provided by theRegional Director for Region 26, shall, after beingduly signed by the Respondent's representative, beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all"In the event this order is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard" shall read "Posted pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "places where notices to employees are customarilyposted.Reasonable steps shall be taken to ensurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 26, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIX*NOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentAfter a case in which all sides had the chance topresent their positions, theNationalLaborRelationsBoard found that we, Mrs. Weaver's Salads, a division ofDean Foods Co , Inc., violated the National LaborRelations Act. The Board therefore ordered us to post thisnotice.The Act gives all employees these rightsTo engage in self-organization,To form, help or join unions;To bargain collectively through representatives oftheir own choosing;To act together for collective bargaining or othermutual aid or protection;To refrain from any or all of these thingsWe will not do anything that interferes with these rights.*****The National Labor Relations Board Found-1.That the Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,Local UnionNumber 515, is the Union you have chosen, through asecretballotelection,asyour collective-bargainingrepresentative2.That we refused to bargain with this Union aboutwages, hours, and other conditions of employment.3.That we changed some of your wage rates withoutnotifying the Union or bargaining with it about thesechanges.The Board ruled that our refusal to bargain with theUnion,and our unilateral change in wage rates, violatedthe- National Labor Relations Act Accordingly,we giveyou these assurances.We recognizetheAmalgamatedMeat Cutters andButcherWorkmenofNorthAmerica,AFL-CIO,Local Union Number 515, as yourexclusive bargainingrepresentativewith respect to wages, hours, and otherconditions of employmentWE WILL, upon request,bargain with this Union overthe subjects described above.* This notice is addressed to all production employees,including! shippingand receiving employees,butexcludingallofficeclericalemployees,maintenance employees,route salesmen,leadmen, floor ladies, guards andsupervisors as defined in the National Labor Relations Act, as amended MRS. WEAVER'S SALADS201WE WILL NOT change your wage rates withoutThisisanofficial notice and must not be defaced bynotifying the Union or bargaining with itanyone.MRS. WEAVER'SThis notice must remain posted for 60 consecutive daysSALADS, A DIVISION OFfrom the date of posting and must not be altered, defaced,DEAN FOODS CO., INC.or covered by any other material(Employer)Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,DatedBy746 Federal Office Building, 167 NorthMain Street,(Representative)(Title)Memphis, Tennessee 38103, Telephone 901-534-3161.